Exhibit 10.32
FIRST AMENDMENT TO THE
11% SENIOR SECURED PROMISSORY NOTES


This First Amendment to The 11% Senior Secured Promissory Notes (this
“Agreement”) is made and entered into as of June 29, 2007 (the “Effective
Date”), by and between XA, Inc., a Nevada corporation (“XA”) and Vision
Opportunity Master Fund, Ltd. (the “Purchaser”), each individually a “Party” and
collectively the “Parties.”


W I T N E S S E T H:


WHEREAS, pursuant to a Securities Purchase Agreement entered into with the
Purchaser on or about October 23, 2006 (the “Prior Purchase Agreement”), XA sold
the Purchaser a fifteen month 11% Senior Secured Convertible Promissory Note
(the “Prior Notes”), in the amount of $1,250,000;


WHEREAS, XA recently sold an additional $200,000 in twelve month 11% Senior
Secured Convertible Promissory Notes on substantially similar terms as the Prior
Notes to the Purchaser (other than the maturity date thereof and other revisions
which were agreed by the Parties)(the “Follow On Notes”), in connection with the
sale of an aggregate of $450,000 in additional notes (the “Follow On Funding”);
and


WHEREAS, a negotiated term and provision of the Follow On Funding was the
amendment of the maturity date of the Prior Notes to be equal to the maturity
date of the Follow On Notes.


NOW, THEREFORE, in consideration for the promises and pledges contained below
and other good and valuable consideration, which consideration the Parties
acknowledge receipt of, and the premises and the mutual covenants, agreements,
and considerations herein contained, the Parties hereto agree as follows:


1. Amendment To Maturity Date of The Prior Notes.


XA and the Purchaser each individually agree to amend and replace the definition
of “Maturity Date” as defined in the introductory paragraph of the Prior Notes
to which they are a party, to June 29, 2008 (the “Amendment”). The Parties
further agree that any mention to the term Maturity Date in the Prior Notes
shall hereafter refer to June 29, 2008.


The Purchaser confirms that it received valid consideration from the sale of the
Follow On Notes and that the Amendment was a required term of such Follow On
Funding.


XA confirms that it will receive valid consideration from the Amendment.



First Amendment to the
11% Senior Secured Convertible Promissory Notes
Vision Opportunity Master Fund, Ltd. and XA, Inc.

Page 1 of 3

--------------------------------------------------------------------------------



2.  Miscellaneous.



 
(a)
Assignment. All of the terms, provisions and conditions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the
Parties hereto and their respective successors and permitted assigns.




 
(b)
Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, excluding any provision of this
Agreement which would require the use of the laws of any other jurisdiction.




 
(c)
Entire Agreement, Amendments and Waivers. This Agreement constitutes the entire
agreement of the Parties hereto and expressly supersedes all prior and
contemporaneous understandings and commitments, whether written or oral, with
respect to the subject matter hereof. No variations, modifications, changes or
extensions of this Agreement or any other terms hereof shall be binding upon any
Party hereto unless set forth in a document duly executed by such Party or an
authorized agent or such Party.




 
(d)
Waiver. No failure on the part of any Party to enforce any provisions of this
Agreement will act as a waiver of the right to enforce that provision.




 
(e)
Section Headings. Section headings are for convenience only and shall not define
or limit the provisions of this Agreement.




 
(f)
Effect of Facsimile and Photocopied Signatures. This Agreement may be executed
in several counterparts, each of which is an original. It shall not be necessary
in making proof of this Agreement or any counterpart hereof to produce or
account for any of the other counterparts. A copy of this Agreement signed by
one Party and faxed to another Party shall be deemed to have been executed and
delivered by the signing Party as though an original. A photocopy of this
Agreement shall be effective as an original for all purposes.















[Remainder of page left intentionally blank. Signature page follows.]

First Amendment to the
11% Senior Secured Convertible Promissory Notes
Vision Opportunity Master Fund, Ltd. and XA, Inc.

Page 2 of 3

--------------------------------------------------------------------------------



  This Agreement has been executed by the Parties on the date first written
above, with an Effective Date as provided above.


XA, Inc.




/s/ Joseph Wagner
Joseph Wagner
Chief Executive Officer






Purchaser:


Vision Opportunity Master Fund, Ltd.    


 
By: /s/ Adam Benowitz
 
Its: Portfolio Mgr.
 
Printed Name: Adam Benowitz      
 
_______________________     
 
 
 
First Amendment to the
11% Senior Secured Convertible Promissory Notes
Vision Opportunity Master Fund, Ltd. and XA, Inc.

Page 3 of 3

--------------------------------------------------------------------------------

